Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered June 17, 2003, convicting him of burglary in the second degree, criminal contempt in the first degree, and criminal contempt in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s *606assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The defendant has raised no nonfrivolous issues in his supplemental pro se brief. Miller, J.P., Santucci, Goldstein, Skelos and Lunn, JJ., concur.